


Exhibit 10.16

 

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (this “Agreement”) is entered into as of November 2,
2012 (the “Effective Date”) by and between BONANZA CREEK ENERGY, INC., a
Delaware corporation (“Company”) and JAMES R. CASPERSON, an individual residing
in the state of Colorado (“Consultant”).  Each of Company and Consultant are
sometimes referred to individually as a “Party” and collectively as the
“Parties.”

 

WHEREAS, Company desires to engage Consultant to act as an advisor to Company’s
Board of Directors (the “Board”) on the terms and conditions set forth in this
Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises and undertakings of the
Parties, and for other good and valuable consideration, receipt of which is
hereby acknowledged, Company and Consultant agree as follows:

 

1.                                      Engagement.  Company hereby appoints
Consultant as a consultant to the Board.  Consultant, pursuant to the provisions
of this Agreement, agrees to serve in such capacity.  Such services may include
attendance at Board, Audit Committee and other committee meetings, as requested,
and providing such other business and financial consulting as the Parties may
mutually agree (collectively, the “Services”).  Consultant will perform the
foregoing Services for Company in good faith and to the best of Consultant’s
ability.

 

2.                                      Compensation and Expenses.  Company will
pay Consultant a retainer of $7,500 per month and $175 per hour for services in
excess of 43 hours per month (the “Fees”). Consultant will be reimbursed for
expenses which are ordinary and customary in the performance of duties; provided
that (a) Consultant provides such documentation as reasonably requested by the
and Company and (b) expenses in excess of $5,000 must be approved in writing by
Company.

 

3.                                      Ownership.  Consultant hereby assigns to
Company all right, title and interest in and to any work product created or
contributed to by Consultant in connection with Consultant’s performance under
this Agreement, including all copyrights, trademarks and other intellectual
property rights contained therein.

 

4.                                      Representations and Warranties. 
Consultant will perform the Services in a professional and competent manner and
in compliance with this Agreement.

 

5.                                      Independent Contractor Relationship. 
Consultant’s relationship with Company is that of an independent contractor, and
nothing in this Agreement is intended to, or should be construed to, create a
partnership, agency, joint venture or employment relationship.  As an
independent consultant, Consultant (a) will not be entitled to benefits provided
by the Company to its employees and (b) is not authorized to make any
representation, contract or commitment on behalf of Company.

 

6.                                      Confidential Information.  Consultant
acknowledges that, through the course of providing the Services, Consultant will
be provided with or come to learn of certain information regarding Company (the
“Information”).  Consultant hereby agrees that Consultant will use the
Information solely for the purpose of providing the Services and that Consultant
shall keep the Information confidential and not disclose the Information in any
form to persons or entities other than members of the Board without the written
permission of Company.

 

7.                                      Term and Termination.

 

(a)                                 Term.  The initial term of this Agreement is
for six (6) months from the Effective Date (the “Initial Term”).  After the
Initial Term, this Agreement may be renewed by the mutual agreement of the
Parties.

 

(b)                                 Termination.  Each Party may terminate this
Agreement at any time with or without cause for such Party’s convenience,
effective upon five (5) days prior written notice to the other Party.  In

 

1

--------------------------------------------------------------------------------


 

addition, each Party may terminate this Agreement immediately upon written
notice to the other Party if the other Party breaches this Agreement.

 

(c)                                  Effects of Termination.  In the event
Company terminates this Agreement prior to the expiration of the Initial Term
without the written consent of Consultant, Consultant shall be entitled to
payment of the Fees for the Initial Term.

 

8.                                      General.

 

(a)                                 Subcontracting.  Consultant will not
subcontract or otherwise delegate any of its obligations under this Agreement
without Company’s express prior written consent.

 

(b)                                 Assignment.  This Agreement and Consultant’s
rights and obligations under this Agreement may not be assigned, delegated, or
otherwise transferred, in whole or in part, by operation of law or otherwise, by
Consultant without Company’s express prior written consent.  Any attempted
assignment, delegation, or transfer in violation of the foregoing will be null
and void.

 

(c)                                  Notices.  Any notice required or permitted
by this Agreement shall be in writing and shall be delivered as follows with
notice deemed given as indicated: (i) by personal delivery when delivered
personally; (ii) by overnight courier upon written verification of receipt;
(iii) by telecopy or facsimile transmission upon acknowledgment of receipt of
electronic transmission; or (iv) by certified or registered mail, return receipt
requested, upon verification of receipt.  Notice shall be sent to the addresses
set forth below or such other address as either Party may specify in writing.

 

(d)                                 Governing Law.  This Agreement is governed
by the laws of the State of Colorado without reference to any conflict of laws
principles that would require the application of the laws of any other
jurisdiction.

 

(e)                                  Severability.  If any provision of this
Agreement is, for any reason, held to be invalid or unenforceable, the other
provisions of this Agreement will be unimpaired and the invalid or unenforceable
provision will be deemed modified so that it is valid and enforceable to the
maximum extent permitted by law.

 

(f)                                   Waiver.  The waiver by Company of a breach
of any provision of this Agreement by Consultant shall not operate or be
construed as a waiver of any other or subsequent breach by Consultant.

 

(g)                                 Injunctive Relief for Breach.  Each Party’s
obligations under this Agreement are of a unique character that gives them
particular value; breach of any of such obligations may result in irreparable
and continuing damage to the non-breaching Party for which there will be no
adequate remedy at law; and, in the event of such breach, the non-breaching
Party will be entitled to injunctive relief and/or a decree for specific
performance, and such other and further relief as may be proper (including
monetary damages if appropriate).

 

(h)                                 Entire Agreement.  This Agreement
constitutes the entire agreement between the Parties relating to this subject
matter and supersedes all prior or contemporaneous oral or written agreements
concerning such subject matter (excluding the Separation and Release Agreement
between the Parties and as referenced therein).  The terms of this Agreement
will govern all services undertaken by Consultant for Company.  This Agreement
may only be amended or modified by mutual agreement of authorized
representatives of the Parties in writing.

 

[REMAINDER INTENTIONALLY LEFT BLANK; SIGNATURES FOLLOW]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

 

BONANZA CREEK ENERGY, INC.

 

JAMES R. CASPERSON

 

 

 

 

 

 

By:

/s/ Richard J. Carty

 

By:

/s/ James R. Casperson

Name:

Richard J. Carty

 

 

Title:

Chairman of the Board

 

 

 

 

 

Address for Notice:

 

Address for Notice:

 

 

 

410 17th Street, Suite 1400

 

6483 South Vance St

 

 

 

Denver, CO 80202

 

Littleton, CO 80123

 

 

 

Attn: Chief Executive Officer

 

 

 

 

 

Fax: (720) 305-0804

 

 

 

--------------------------------------------------------------------------------
